Citation Nr: 1110046	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran served on the land or the inland waterways of Vietnam or that he was otherwise exposed to herbicides in service.

2.  Prostate cancer was not shown to have been present in service or within one year after service; prostate cancer was first diagnosed many years after the Veteran's service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2006, prior to the rating decision that is at issue herein, which explained the parameters of VA's duty to assist him with the development of his claim.  The December 2006 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duties to provide various notices to a claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate his or her claim(s), unless no reasonable possibility exists that such assistance would aid in substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, documentation showing the dates of the Veteran's service on a ship in the official waters of the Republic of Vietnam, and a transcript of the Veteran's testimony at the September 2010 hearing.  
The Veteran was not afforded a VA examination with respect to this claim.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination because the record does not contain any competent evidence that the Veteran's prostate cancer may be associated with his military service or with a service connected disability.

For the reasons set forth above, the Board finds that the requirements of the VCAA were met in this case.  

II.  Service connection

The Veteran contends that his prostate cancer was caused by his exposure to herbicides while serving aboard a ship in the waters offshore Vietnam.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any treatment for prostate cancer or other problems related to the prostate, nor does the Veteran claim that he had prostate cancer or any type of trouble with his prostate during his service.  At the Veteran's hearing he testified that he began having problems with his prostate in 1997 and private treatment records reflect that the Veteran had a radical prostatectomy in December 1999.

The Veteran claims that he was exposed to herbicides while serving on the U.S.S. Benjamen Stoddert while it was in the waters offshore of Vietnam.  

The service department confirmed that the Benjamen Stoddert was in the territorial waters of Vietnam from July 24, 1968 to July 26, 1968; May 22, 1969 to May 23, 1969; May 29, 1969 to May 31, 1969; and August 20, 1969 to September 19, 1969.  The service department was unable to verify whether the Veteran had actual service in-country in Vietnam.  There is no evidence of record indicating that the Benjamen Stoddert ever docked to shore in Vietnam, and the Veteran did not claim that he went ashore in Vietnam.  The Veteran, whose Vietnam service took place exclusively in the waters offshore of Vietnam, is therefore not entitled to the presumption of exposure to herbicides that is accorded to Veterans who served on land or on the inland waterways of Vietnam.  See Haas, 544 at 1308-1309.

While the Veteran contends that he was exposed to the water offshore Vietnam which may have contained herbicides, he provided no evidence, other than his own uncorroborated contention, that he was actually exposed to contaminants in this manner or that the territorial waters offshore of Vietnam were contaminated by herbicides.  Similarly, while he testified at his hearing that the air around the ship was contaminated by herbicides that spread from the shore, there is no competent evidence that the air around the Benjamen Stoddert was in fact contaminated by herbicides or that the Veteran was in fact exposed to airborne herbicides.  While the Veteran testified that helicopters spraying herbicides on land were visible from the ship, that does not mean that the air around the ship was contaminated by herbicides or that the Veteran was exposed to herbicides.  There is no objective evidence of this reported exposure, and there are no legal presumptions for this type duty.

The Veteran also contends that he was exposed to herbicides because they were stored aboard the Benjamen Stoddert.  At his hearing, the Veteran testified that the ship had projectiles containing Agent Orange that were fired from the ship to shore.  The Veteran testified that he handled the projectiles and was thereby exposed to Agent Orange.  The Veteran did not explain why he believed these projectiles contained herbicides, nor is there any evidence, other than the Veteran's contention, that any projectiles aboard the ship contained herbicides.  The Board notes that the herbicides used in Vietnam were generally dispersed by spraying and not by being shot out of ships.  In any event, even if herbicides were stored about the Benjamen Stoddert in the form of projectiles, canisters, or otherwise, there is no evidence that herbicides leaked or escaped from the canisters or projectiles or that the Veteran was otherwise exposed to herbicides while he was aboard the ship.  Moreover, the service department had no record of any exposure of the Veteran to herbicides.  

The evidence does not support the Veteran's contention that he was exposed to herbicides, so the presumption of service connection for prostate cancer that is accorded to herbicide exposed Veterans is inapplicable to this case.  As noted above, there is also no evidence supporting service connection on a direct basis since this disease was not present in service or until more than two decades after the Veteran's service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for prostate cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


